UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7997


ALBERT CHARLES EICHEL,

                      Plaintiff – Appellant,

          v.

MACDONALD, Ms.; Chapline; BENNETT, Ms.; Major,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:12-cv-01220-TSE-TRJ)


Submitted:   January 17, 2013              Decided: January 23, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Eichel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert    Charles     Eichel    appeals       the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).           On appeal, we confine our review to

the issues raised in the Appellant’s brief.                     See 4th Cir. R.

34(b).     Because Eichel’s informal brief does not challenge the

basis for the district court’s disposition, Eichel has forfeited

appellate review of the court’s order.                    Accordingly, we deny

Eichel’s    motion    to    appoint   counsel       and    affirm    the   district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court      and   argument   would    not    aid     the   decisional

process.



                                                                            AFFIRMED




                                        2